 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDNugent Service,Inc.andLawrence D. Vellani.Caseobservation of the witnesses and their demeanor, I make9-CA-7594the following:November 9, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn June 25, 1973, Administrative Law JudgeMilton Janus issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: The GeneralCounsel issued his complaint in this proceeding on April19, 1973, after a charge and an amended charge filed byLawrence D. Vellani on February 15, and April 12, 1973,respectively.The complaint alleges that the Respondent(Nugent or the Company) violated Section 8(a)(1) bydischarging Vellani, on January 4, 1973,for engaging inprotected concerted activity. The testimony introduced onbehalf of the General Counsel was intended to show thatthe Company discharged Vellani because it disapproved ofhis active electioneering for aslate of union officers in anintraunion campaign, while the Company's evidence wasintended to show that it discharged him for insubordina-tion arising out of his efforts to post partisan campaignmaterial on company bulletin boards, after being instruct-ed by supervisors to stop.Iheld a hearing in this matter on May 16, 1973, inColumbus, Ohio, at which all parties were represented.Briefs have been received from the General Counsel andthe Respondent, which I have duly considered.Upon the entire record in the case, including myFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, an Illinois corporation with its principalplace of business located at Chicago, Illinois, is engaged inproviding contract labor services at various locationsthroughout the United States. At Columbus, Ohio, the onlyoperation involved in this proceeding, it provides loading,unloading, and checking services at a shipping terminalowned by Terminal Freight Cooperative Association.During a representative 12-month period, Respondentperformed services, in the course and conduct of itsbusinessoperations, valued in excess of $50,000, forcustomers located outside the State of Illinois.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Brotherhood of Railway,Airline and SteamshipClerks,Freight Handlers,Express and Station EmployeesUnion,AFL-CIO,hereinafter called the Union,is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Companybegan supplying contract labor at theColumbus freight terminal in the spring of 1972. It nowemploys over 100 loaders and checkers on a three-shiftoperation.It has a3-yearcollective-bargaining agreementwith the Union which became effective in August 1972.On September17, 1972,the Union held its first electionof officers from among its members employed in the unit.Among those elected were Alva Hanners as local chairmanof the Protective Committee (in effect,chief steward) andLawrence Vellani, the charging party here, as one of thetwo committeemen for the third shift.Committeemenassist the local chairman in the filing of grievances andpolicing the contract.Within a month or so,some employees,mainly on thethird shift,became dissatisfied with the conduct of thenewly elected officers,and also questioned the legality ofthe election under the Union's constitution. By the time oftheNovember meeting, scheduled for the second Sundayof the month,protest had sufficiently crystallized so that agroup of approximately 50 men met just before thescheduled meeting to plan a course of action to be takenthere.The caucus was chaired by Vellani and anotherunion member,BillFrick.Vellani presented a resolutionsetting out reasons why the September election should beset aside and new officers be chosen.A second resolutionpetitioning for the immediate recall of Hanners from hisposition as local chairman was also introduced by Vellani.It accused Hanners of specific instances of malfeasanceand of disregarding the terms of the contract,but notedthat it was not intended as a reflection on his character,207 NLRB No. 14 NUGENT SERVICE, INC.159integrity, or sincerity. The caucus adopted both resolu-tions.The caucus then adjourned and proceeded to attend theregularly scheduled meeting, over which Hanners was topreside. Before that meeting began, Vellani and anothermember showed Hanners the two resolutions which thecaucus had just adopted. Harmers said he thought theSeptember election had been conducted legally, and sawno reason to hold a new election. According to Vellani,Harmers was also quite indignant at the petition to recallhim, saying that he would continue to carry out his officeto the best of his abilities, and that the objections to himwere being raised by a handful of agitators who were tryingto stir up trouble.Vellani left the meeting early but testified that he hadheard from others that the union officers would not allow avote to be taken on the resolution for a new election,claimingthat the International would have to decide it. Inany event, the International did rule shortly after theNovember meeting that the September election of officersshould be set aside, that nominations for new officersshould be made at the December meeting, and that theelection be conducted at the January meeting.At the December meeting, a self-styled "Reform Slate"of officers was nominated by the group which had beenactive in seeking a new election.Vellani was nominated forvice president in opposition to the incumbent, while Frick,also a member of the reform group, was nominated to runfor local chairman in opposition to the incumbent,Hanners.Keith Cupp, also an active member of the reformgroup, was nominated for president without opposition, sothat his election was secure.Vellaani and Frick, after discussions with other candi-dates of the "Reform Slate," drafted a statement of theprinciples the group stood for (G.C. Exh. 2); Vellani alsoprepared biographical material and qualifications of thoserunning on the reform slate, to which was attached theresolution for a new election which had been presented attheNovember meeting, together with a note that theInternational had upheld the resolution (G.C. 3); andVellani also drafted a statement for Keith Cupp, theunopposed candidate for president, in which Cuppsupported the candidacies of Vellani and Frick who wererunning against incumbent officers. (G.C. 4).B.The Bulletin BoardsThe contract between the Union and the Companycontains a provision that bulletin boards will be providedat the terminal. There were two such boards, one on eitherside of the door between the dock area and the employees'lunchroom. The Company posted its own notices toemployees, and permitted the Union (pursuant to rule 41of the contract) to post its notices and information ofgeneral interest to its members, such as notices of meetingsand letters received from the International. Employees alsoplaced personal notices on the boards, relating to suchmatters as car pools and items offered for sale. No priorapproval from a company supervisor was needed to post anotice by the Union or individual employee.C.Events Leading to Vellani's DischargeThe third shift, on which both Vellani and Hannersworked,was from midnight to 8:30 a.m. Before his shiftbegan on January 2, Vellani posted copies of thedocuments prepared by the"Reform Slate"which havebeen described and identified above as General Counsel'sExhibits 2, 3, and 4, on the bulletin boards. Duringnonworking times, he also distributed copies to men on hisshift and another shift.The next day he saw that the threenotices had been removed from the boards,so he replacedthem from a stock which he had in his locker. They hadbeen removed by Hanners,the incumbent local chairman,who was running against Frick,a member of the reformgroup in which Vellani was prominent.Exactly how manytimes the notices were posted by Vellani and removed byHanners is not entirely clear,although Hanners said thathe had removed them three times.He knew that they werebeing put up by someone in the reform group.Hannerssaid that he had checked with an official of the Interna-tional who agreed with him that it was not legitimate unionbusiness,and that he also felt that as local chairman he hadthe right to approve what was posted for or by the Union.Sheridan,the terminal manager,testified that he knewthat the reform group had posted its notices on the boardsand had distributed them to the men on nonworking time.He said he had no objection to either method ofpublicizing the group's position on the union election.After Vellani clocked out at the end of his shift onJanuary 4 at8:30 a.m.,a fellow employee told him thatHanners had again removed the notices from the bulletinboards.Vellani then went directly to the lockerroom whereHanners was seated at a table,doing some union work, andasked him if he had removed the literature from theboards. Hanners said he had, and that it would stay off aslong as he was local chairman.Vellani then told him thatas local chairman he had no right to dictate what could goup on the boards.Hanners stood up and began gesturing inVellani's face with a pen. Vellani pushed his hand asideand told him if he had anything more to say it would haveto be"on the other side of the fence." Just then theirassistant foreman, Pete Boss, intervened and in a concilia-tory tone asked them to cool it, and told Vellani to gohome if he had clocked out. Vellani then turned toHanners and told him that he was going to post the noticesagain,and that he expected to find them there when hereturned on his next shift.Vellani went to his locker, gotmore notices,and posted them.Boss,in the meantime,went to tell Garen,the foreman,that trouble was brewing,and that somebody was going toget smacked in the mouth-However,Vellani had alreadyleft the premises,but returned almost immediately because,he said,he wanted to make sure that a phone message hehad taken for someone had been reported to that party. Ashe was returning to the terminal, other employees told himthat the terminalmanager,Sheridan, had ordered Garen,the third-shift foreman,to remove the notices from theboards.When Vellani returned he went immediately to thelunchroom where Garen was standing,and asked him if hehad removed the notices.Garen said he had, and Vellanithen pushed by him to go to his locker. Garen told him not 160DECISIONSOF NATIONALLABOR RELATIONS BOARDto put up any more of the notices, but Vellani told him itwas a union matter, that it was none of his concern, andthat he, Vellani, would take care of it. Garen then told himagain not to put the notices up and to leave or he would befired.Vellani said he told Garen that he had no controlover hiring and firing, that it was up to Sheridan, and thathe didn't have to do what Garen was ordering him to do.Garen asked Vellani if he was on the clock and, whenVellani admitted he wasn't, Garen told him to go home.Vellani then asked Garen, his foreman, if he was on theclock, and that if he wasn't he was just a union memberlike himself.'About this time, Sheridan appeared in the lockerroomand after some conversation, told Vellani not to post thenotices and to go home and warned him that he would befired if he insisted on posting the notices. Vellani said itwas a union issue, and the Union didn't need theCompany's permission to post its notices. Sheridan toldhim he didn't want the men on the dock stirred up, atwhich Vellani said it was only Garen who was stirringthings up by issuing improper orders. Vellani said he wasthe committeeman on the third shift, that Sheridan waswrong in issuing his order, and that he wasn't obliged tofollow it. Sheridan then told him he could follow theproper procedure and file a grievance, to which Vellamresponded by saying that he had no grievance to file untilSheridanmade good his illegal threat to fire him forposting the notices.Sheridan again warned him not to post the notices onpain of dismissal, at which Vellani dared him to repeat histhreatto the other men who were present in thelunchroom. Vellani then went out and posted the notices,at which Sheridan told Garen to prepare dismissal paperson him. Later that day, Sheridan sent Vellani a telegramand a registered letter suspending him pending a hearingVellani tried to return to work the next day but wasbarred from entering by the guard. Vellani phoned theforeman's office and spoke to Sheridan who repeated thathe was fired. Vellani told him he wanted to file a grievance,and Sheridan told him it would have to be presented by thelocal chairman, Hanners.The above is essentially Vellani's versions of hisencounters on January 4, with Hanners, Boss, Garen, andSheridan which led to his discharge. Each of these alsotestified as to his individual recollection of the same events.Even from Vellani's version it is apparent that temperswere rising during the half hour or so between his firstconfrontation with Hanners and his discharge by Sheridan,and that the situation in Vellani's own term was "volatile.""That impression is home out and even heightened from therecitals of the others who participated in attempting todissuade Vellani from posting the notices and to leave thepremises. I am satisfied that Garen and Sheridan hadreason to be concerned over Vellani's insistence that hewould continue to post the notices despite the objections ofHanners and the direct orders of Garen and Sheridan thathedesist.Therewere employees in the lunchroomobserving Vellani's return to the dock area after he hadpunched out and left, and his belligerence in the face ofrequests and warnings that he leave the plant and file agrievance if he felt that he had a right to post the notices.The supervisors present might properly fear that there wassome possibility of physical force and loss of discipline ifVellaniwas not curbed. I have no reason to discreditSheridan's statement made at the hearing that he did notwant anything on the bulletin boards which might causefriction or trouble on the dock.D.The Grievance Arbitration ProceedingsVellam filed a grievance protesting his discharge throughHanners, the appropriate union official. A hearing on thegrievance was held January 9, before a company officialsent from its Chicago headquarters. He affirmed theterminalmanager's decision to discharge Vellani forinsubordination. Vellam then requested the InternationalUnion to take the matter to arbitration, but it declined todo so in a letter dated March 7, 1973. Vellam filed anappeal from that decision, and has been advised that thematter is under review. At the hearing in this case, Vellanitestified that he no longer wants to go to arbitrationbecause he does not feel that the Union would representhim adequately.The Company does not contend that the instant unfairlabor practice proceeding should be deferred pendingarbitration. It did not raise that possible defense in itsanswer to the complaint, nor seek to litigate it at thehearing, nor argue it in its brief to me. For that reasonalone, and without considering other reasons proposed bythe General Counsel for deciding this matter immediately,Ifind that deferral to the contractual grievance andarbitration machinery is not appropriate here.2E.Concluding FindingsThe issue here is the extent to which the Company couldrestrict use of the bulletin boards during a campaign forthe election of union officers, after a confrontationbetween adherents of the two opposing factions.The General Counsel asserts that after allowing theboards to be used without restriction the Company couldnot prohibit Vellani from posting his campaign literatureand that, since the orders of Garen and Sheridan wereunreasonable and unlawful, Vellani was not so insubordi-nate as to justify his dismissat-Further, he argues, Vellani'sstatements concerning his right to post the leaflets weremade in the heat of the moment arising from hisunderstandable anger at the unreasonable and unlawfulprohibition against the posting, and that this type ofconduct is protected in the context of the presentation ofgrievances.The Company argues that it has shown no union animus;that it took no sides between the two factions contendingfor union office; that it freely permitted distribution of the"Reform Slate's" literature at appropriate times and placesat the terminal; and that it permitted it the use of thebulletin boards for posting its literature until it appearedthat it might affect good order at the terminal. It alsoargues that it did not absolutely forbid Vellani from'All employees at the terminal, except the terminal manager and his2Hunter Saw Division of Asko,Inc., 202 NLRB 330, fn. 2.assistant, were members of the Union. NUGENT SERVICE, INC.161postinghis leaflet,butmerely removed it pendingresolution of the controversy through the filing of agrievance, and that Vellani's response to that offer was aninsubordinate outburst.TheGeneralCounsel points out, in arguing thateveryone was reasonably well-behaved the morning ofJanuary 4, that calm was restored to the lockerroom whenBoss, the assistant foreman, intervened between Vellaniand Hanners, urging the former to leave, and that whenGaren went into the lunchroom he also found it calm.What is omitted is that calm prevailed only when Vellaniwas not there, and that when he returned to confront firstHanners, and then Garen and Sheridan, the atmospherebecame charged by rising tempers. I find that Garen andSheridan,confrontedwithVellani'suncompromisingattitude on his asserted right to post his pamphlets thenand there, reasonably believed that a quick decision wasneeded to prevent trouble from developing. It is unlikelythat there would have been any physical contact ifHanners had continued to remove Vellani's leaflets fromthe boards, but Garen and Sheridan did not have to waitfor the worst to happen before taking a stand.They could, of course, have ordered Hanners not tointerfere with Vellani's posting, but that too would make itappear that management was taking sides in an intrauniondispute.Hanners did outrank Vellani in the unionhierarchy, and in his capacity as local chairman, was theofficialwith whom the Company dealt on union matters.Thus, since a choice had to be made between upholdingHanners or Vellani, it was reasonable to support whatseemed to be the Union's official position that partisanelectioneeringmaterial should not be posted on thebulletin boards.Garen and Sheridan attempted +o restore order by tellingVellani to leave the plant, to stop trying to post hismaterial, and to file a grievance if he thought their actionwas unjustified under the contract. If their order to Velllaninot to post his leaflets tended to favor Hanners and theother incumbent officers, its effect was slight since Vellanistill had the right to distribute the same material personallyto all the employees, and had done so a day or so earlier,without interference from management or Hanners. Itherefore find that Vellani was insubordinate in refusing tocomply with Sheridan's order that he not post the leafletsand that he leave the plant .3The final question to be resolved is whether, despite hisinsubordination,Vellaniwas engaged in a protectedactivity for which, on balance, it was illegal to disciplinehim.A wide range of union activity and expression within aplant is protected. Thus, employees on nonwork time,though paid, may solicit others to engage in union or otherprotected activity on company property, and may distrib-ute literature relating to such purposes in nonwork areasand on nonwork time.4 Also, absent special circumstances,an employer may not prohibit or restrain employees fromengaging in activities on nonwork time which are intendedto effect a change in their bargaining representative.5Further, employees who confer with management on unionbusiness are permitted a freedom of expression in dealingwith their employer's representatives that might,' underother circumstances, exceed the bounds of propriety.6 Andfinally, an employer who permits official union notices andcommunications to its members to be-posted on its bulletinboards may not thereafter discriminate against an employ-ee who posts a union notice which meets the employer'srule or standard but which the employer finds distasteful; 7while an employer whose practice it has been to permitemployees to post on its bulletin boards notices of varioustypes unrelated to their employment but who removes onlynotices of union meetings violates Section 8(a)(1) thereby.8Here, the Company permitted all kinds of personalnotices to be posted, as well as official union notices aboutmeetings, elections, and nominations. It even raised noobjection when Vellani first posted his partisan electioneer-ing material on the boards. Not until it became apparent,through Harmers' removal and Vellani's reposting of thismaterial, that there would be continual strife between thetwo representatives of the rival factions did Sheridan ineffect decide that the Company's bulletin boards shouldnot become a battleground for the competing groups.To hold, as the General Counsel seems to contend, thatVellani and his group had an absolute right to use thebulletin boards in their campaign for union office would,inmy opinion, be unduly prejudicial to the Company'sproperty and management rights. Use of the bulletinboards to carry on a partisan union campaign is notessential to publicizing the position of either of the rivalgroups, since each had the right to solicit employees anddistribute its literature at appropriate times and places. Theboards then are only one of the means of communicationbetween candidates for union office and their constituency.But since the boards are also a medium of communicationbetween an employer and his employees (like a companypublication) their use for partisan union purposes serves toentangle the Employer in a dispute which should be noneof his concern, and which could force him to intervene inallocating the amount of space available and the length oftime each side could have for posting its literature. I thinkit ismore conducive to employees' rights to require anemployer to keep hands off all aspects of a union electionthan it would be for him to intervene, no matter how even-handedly he might attempt it.Based on the foregoing, I conclude that Vellani did nothave a right protected by Section 7 of the Act to post hispartisan campaign literature on the bulletin boards, andthat the Company did not violate Section 8(a)(1) fordischarging him because of his insistence that he beallowed to do so. I shall therefore recommend that thecomplaint be dismissed.3 The Company has a published rule that insubordination will result in6Crown Central Petroleum Corporation,177 NLRB 322, andRed Top,automatic dismissal for the first offense.Inc.,185 NLRB 989.4 Stoddard-Quirk Manufacturing Co.,138 NLRB 615.4Tempco Manufacturing Company, Inc,177 NLRB 336, 342, fn. 20, 348.5Glenn Berry Manufacturers, Inc.,169 NLRB 799, enfd. 422 F.2d 7488Challenge-Cook Brothers of Ohio, Inc,153 NLRB 92, enfd. 374 F.2d(C.A. 10, 1970), andCooper Tire & Rubber Company,185 NLRB 233.147 (C.A. 6, 1967). 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Nugent Service, Inc., is engaged in commerce and inactivitiesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.TheRespondent has not engaged in any unfair laborpractices alleged in the complaint.-RECOMMENDED ORDERItishereby recommended that the complaint bedismissed in its entirety.